Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
Cancel claims 1-3.
4. (NEW) A transportation device powered by a municipal water and/or steam system and the pressure contained in the municipal water system, causing movement of a platform, seat, conveyor, escalator, elevator cab, or product, to accomplish Sabbath compliance by solving objections to electrically operated Sabbath elevators and solving issues with other transportation devices by incorporating technology to accomplish Sabbath compliance, comprising:
a connection of municipal water system to a hydraulic circuit including a hydraulic driving source to   convert the energy in the municipal water and its water pressure into a usable energy source to create motion to move the load, or connection of municipal water to a more complex hydraulic circuit containing a driving source (hydraulic cylinder, hydraulic motor, or other device converting the energy in the water and its water pressure into a usable energy source to energize and create motion) and a combination containing one or more of components comprising filters, sensing devices, a series of valves to control a combination of valves or hydraulic circuit components to  move the load; 
a hydraulic circuit with or without a municipal water and/or steam control circuit to activate and allow, not allow, increase, or restrict the flow of municipal water to the driving source; 
mechanically operated controls and safeties activated by direct or indirect contact with the load, by linkage, by sudden motions of the load, by human action, by load sensing, or by pressure sensing;  
electrical components to provide safety features in a Sabbath mode or to power the transportation device in an alternate mode consistent with weekday use.


5. (NEW) A transportation device powered by a municipal water and/or steam system and the pressure contained in the municipal water system, causing movement of a platform, seat, conveyor, escalator, elevator cab, or product, to accomplish Sabbath compliance by solving objections to electrically operated Sabbath elevators and solving issues with other transportation devices which can incorporate technology to accomplish Sabbath compliance and be optionally shifted into a non-Sabbath mode  comprising one or more of:
a device to shut off of the incoming municipal water (either manually, hydraulically, electrically, or electronically) to a Sabbath compliant hydraulic circuit and action of an electrically or combustion powered device to pressurize and deliver pressurized liquid; 
an alternate weekday operator control which activates a desired non-Sabbath compliant component(s) on demand, while having Sabbath operator controls available for immediate use at all times; 
a remote electronic interface or preset timer(s) recognizing exact times necessary to protect against Sabbath or holiday violation, set to shift the transportation device between Sabbath and weekday mode at appropriate times; 
a weekday mode control, when activated, comprising the use of a hydraulic circuit, with the use of an electrically powered device or combustion powered device to pressurize and replace the constant municipal water supply with a liquid contained in a reservoir or the use of a hybrid system, incorporating the hydraulic circuit and the other controls to shift between Sabbath and weekday modes.

Authorization for this examiner’s amendment was given in an interview with Charles Greenberg on 9/1/2022.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837